OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21108 Pioneer Series Trust X (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Dorothy E. Bourassa, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Fundamental Growth Fund Schedule of Investments12/31/2011 Shares Value COMMON STOCKS - 97.3 % Energy - 10.1 % Integrated Oil & Gas - 5.6 % Exxon Mobil Corp. $ Occidental Petroleum Corp. $ Oil & Gas Equipment And Services - 3.0 % National-Oilwell Varco, Inc. $ Oil & Gas Exploration & Production - 1.5 % Southwestern Energy Co. * $ Total Energy $ Materials - 6.8 % Fertilizers & Agricultural Chemicals - 0.9 % Monsanto Co. $ Gold - 1.4 % Newmont Mining Corp. $ Industrial Gases - 2.8 % Praxair, Inc. $ Specialty Chemicals - 1.7 % Ecolab, Inc. $ Total Materials $ Capital Goods - 8.0 % Aerospace & Defense - 3.1 % United Technologies Corp. $ Industrial Conglomerates - 3.1 % 3M Co. $ Trading Companies & Distributors - 1.8 % W.W. Grainger, Inc. $ Total Capital Goods $ Transportation - 2.5 % Air Freight & Couriers - 2.5 % United Parcel Service, Inc. $ Total Transportation $ Consumer Services - 3.1 % Restaurants - 3.1 % Starbucks Corp. $ Total Consumer Services $ Media - 1.1 % Movies & Entertainment - 1.1 % The Walt Disney Co. $ Total Media $ Retailing - 4.3 % Apparel Retail - 4.3 % Ross Stores, Inc. $ Total Retailing $ Food & Drug Retailing - 2.4 % Drug Retail - 2.4 % CVS/Caremark Corp. $ Total Food & Drug Retailing $ Food Beverage & Tobacco - 11.3 % Soft Drinks - 7.3 % Coca-Cola Co. $ Fomento Economico Mexicano SA de C.V. PepsiCo, Inc. $ Tobacco - 4.0 % Phillip Morris International $ Total Food Beverage & Tobacco $ Household & Personal Products - 1.9 % Household Products - 1.9 % Procter & Gamble Co. * $ Total Household & Personal Products $ Health Care Equipment & Services - 7.1 % Health Care Equipment - 4.9 % Baxter International, Inc. $ Covidien Ltd. Edwards Lifesciences Group Corp. * $ Health Care Services - 2.2 % DaVita, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 5.8 % Biotechnology - 0.6 % Vertex Pharmaceuticals, Inc. * $ Life Sciences Tools & Services - 2.2 % Thermo Fisher Scientific, Inc. * $ Pharmaceuticals - 3.0 % Allergan, Inc. $ Total Pharmaceuticals & Biotechnology $ Diversified Financials - 1.2 % Specialized Finance - 1.2 % Intercontinental Exchange, Inc. * $ Total Diversified Financials $ Insurance - 1.3 % Property & Casualty Insurance - 1.3 % Progressive Corp. * $ Total Insurance $ Software & Services - 18.7 % Data Processing & Outsourced Services - 6.3 % Western Union Co. $ MasterCard, Inc. $ Internet Software & Services - 4.7 % Google Inc. * $ Systems Software - 7.7 % Microsoft Corp. $ Oracle Corp. $ Total Software & Services $ Technology Hardware & Equipment - 10.1 % Communications Equipment - 4.2 % Juniper Networks Inc. * $ Qualcomm, Inc. $ Computer Hardware - 5.9 % Apple Inc. * $ Total Technology Hardware & Equipment $ Semiconductors - 1.7 % Semiconductor Equipment - 1.7 % ASM Lithography Holdings NV $ Total Semiconductors $ TOTAL COMMON STOCKS (Cost$347,415,899) $ TOTAL INVESTMENT IN SECURITIES - 97.3 % (Cost$347,415,899) (a) $ OTHER ASSETS AND LIABILITIES - 2.7 % $ TOTAL NET ASSETS - 100.0 % $ (A.D.R.) American Depositary Receipt * Non-income producing security. (a) At December 31, 2011, the net unrealized gain on investments based on cost for federal income tax purposes of $348,551,821 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of December 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ $
